DETAILED ACTION
Examiner acknowledges receipt of the replies filed 12/15/2021 and 1/26/2022, in response to the non-final office action mailed 9/15/2021.
Claims 1-24 and 29-40 are pending.  Claims 35-40 are newly added. 
Claims 2, 3, 6-9, 11, 13, 16-24, and 29-34 are rejoined herein for the reasons made of record.
Claims 1-24 and 29-40 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner comment 
Upon further consideration of the claim scope and applicant’s arguments filed 12/2/2021, another non-final office action is deemed to be warranted.  This office action is a second non-final office action.

Denial of Priority- maintained
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original no provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
Upon review of the instant specification, the PCT application, and provisional Appl. 62/562674, it is noted SEQ ID NOs: 108-127 first appeared in the PCT application filed 9/21/2018.  Peptides formulas of SEQ ID NO: 108 and 123-125 first appeared in the PCT application.  
	The instant application is not entitled to the benefit of the earliest filing date.  Thus, priority to provisional Appl. 62/562674 (filed 9/25/2017) is denied.
The earliest filing date for the instant application is deemed to be the filing date of PCT/US2018/052124, filed 9/21/2018.
Response to arguments
Applicant asserts that the priority date of the grant of claims depends on priority date of the subject matter claims are directed to.  
However, priority is assessed and reassessed throughout prosecution.
Examiner notes that SEQ ID NOs: 108-127 first appeared in the PCT application filed 9/21/2018.  Accordingly, claims 1, 3-24, 26-37, and 40 are entitled to priority of the PCT application filed 9/21/2018.  Claims 2, 38, and 39 are entitled to priority of the provisional Appl. 62/562674 (filed 9/25/2017).

Examiner cautions Applicant amending the claims in a manner which would introduce new matter.  Examiner further cautions Applicant from switching claim elections to a new group.

Election/Restrictions
The restriction mailed 7/13/2021 is withdrawn herein.  Groups 1-3 are rejoined herein.  The election of species is also deemed to be withdrawn herein.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/13/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections- withdrawn
The objection of claims 1, 4, 5, and 12 is withdrawn in view the amendment filed 1/26/2022.

Claim Rejections - 35 USC § 112 - withdrawn
The rejection of claims 1, 3, 4, 5, 10, 14 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the amendment filed 1/26/2022.

Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 1, 3-5, 10, 12, 14, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Palani et al. (WO 2017/074798- published 5/4/2017), is withdrawn in view the amendment filed 1/26/2022.

Double Patenting- withdrawn 
The rejection of claims 1, 3-5, 10, 14 and 15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, and 10 of U.S. Patent No. 10,793,615 (hereinafter “the ‘615 patent), is withdrawn in view the amendment filed 1/26/2022.
The rejection of claims 1, 3-5, 10, 12, 14, and 15 on the ground of nonstatutory double patenting as being unpatentable over claims 26 and 50 of copending Application No. 17/003921 (hereinafter “the ‘921 application”), is withdrawn in view the amendment filed 1/26/2022.

Response to Arguments
Applicant’s replies filed 12/15/2021 and 1/26/2022, with respect to the above rejections have been fully considered and are persuasive. The rejections have been withdrawn.
Upon further consideration of the claims and claim scope, as well as rejoinder of claims 2, 3, 6-9, 11, 13, 16-24, and 29-34, new ground of rejections are made herein.  An action on the merits is set forth below.
 
Claim Objections- new objection
Claims 1, 2, 11-13, 16, 19-21, 24, 29-31, and 34-40 are objected to because of the following informalities:  
Claims 1, 2, and 35-38 should be amended to recite “X27 is L-Met sulfone or Leu 
Claim 11 should be amended to recite “at X28 a [[ta]] pAF conjugated ”.
Claims 12, 13, and 40 should be amended to recite “SEQ ID NO: X” instead of “SEQ ID No. X”.  Compare with independent claims 1, 2 and 35-39 which recite “SEQ ID NO: X”.
Further regarding claim 12, last 2 line should be amended to recite: SEQ ID NO: [[No.]] 102, SEQ ID NO: [[No.]]103, and SEQ ID NO: [[No.]]104, [[and,]] or a pharmaceutically acceptable salt or counterion thereof.  Specifically, the term “and” should be inserted between the last two recited peptide SEQ ID NOs.  compare with instant claim 13.
Claim 16 should be amended to recite “comprising administering to the patient in need thereof an effective amount of [[any]] one or more of the peptides”.  
Claim 19 should have a period “.” at the end of the sentence.
Claims 20, 24, and 29 should be amended to recite “wherein the metabolic disease or disorder comprises[[,]] diabetes, …”.
Claim 21 should be amended to recite “comprising administering to the patient in need thereof an effective amount”. 

Claim 30 should be amended to recite “comprising[[:]] administering to the patient or individual in need thereof an effective amount”. 
Claim 31 should be amended to delete the term “insulin levemir”.  Levemir is the tradename of insulin detemir by the company Novo Nordisk.  Thus, the same form of insulin is recited twice in the claim. 
Claim 34 should be amended to recite “method of claim 30, wherein the patient has more than one metabolic disease or disorder selected from (i) diabetes and NASH, NAFLD, or obesity; (ii) obesity and NASH or NAFLD; (iii) diabetes, NASH, and obesity; (iv) diabetes, NAFLD, and obesity; or (v) diabetes and obesity”.  Examiner notes that this would further clearly establish patient populations.  Alternatively, applicant should include dependent claims with narrower limitations of metabolic diseases or disorders.
Claim 36 recites:

    PNG
    media_image1.png
    114
    553
    media_image1.png
    Greyscale

Specifically, the claim recites two definitions for the variable position X28.
Further regarding claim 36, there appears to be an extra space in the peptide formula of SEQ ID NO:125 between amino acid positions 8 and 9:  “FTS X9X10”.
	Claim 37 should be amended to recite “X27 is L-Met sulfone [[(2)]] or Leu 
27 …; and X28”, as well as a period “.” at the end of the claim. 
Claim 39 recites:

    PNG
    media_image2.png
    111
    549
    media_image2.png
    Greyscale

Specifically, the claim recites two definitions for the variable position X28.
Please also move X27 down one line onto its own claim line.
Appropriate correction is required.

Specification- new objection
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
The disclosure is objected to because of the following informalities: There are two examples the specification identified as “Example 3” - see page 59 and page 64.
Per Table 1 at p. 29, it appears that SEQ ID NOs: 7 and 8 are the same peptide.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 24, 29, 34, 36, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection.
Claim 20 recites “method of claim 16, wherein the metabolic disease or disorder comprises, diabetes and NASH, NAFLD, or obesity; obesity and NASH or NAFLD; diabetes, NASH, and obesity; diabetes, NAFLD, and obesity; or diabetes and obesity.
Claim 24 recites “method of claim 21, wherein the metabolic disease or disorder comprises, diabetes and NASH, NAFLD, or obesity; obesity and NASH or NAFLD: diabetes, NASH, and obesity; diabetes, NAFLD, and obesity: or diabetes and obesity”.
Claim 29 recites “method of claim 26, wherein the metabolic disease or disorder comprises, diabetes and NASH, NAFLD, or obesity; obesity and NASH or NAFLD; diabetes, NASH, and obesity; diabetes, NAFLD, and obesity; or diabetes and obesity”.
The metes and bounds of claims 20, 24, and 29 are deemed to be indefinite and open to alternative claim interpretations.  Specifically, is unclear if the scope of the claim is intended to encompass narrowing limitations of metabolic disease or disorder.  Alternatively, the second claim interpretation, could encompass a patient that has combination of a recited metabolic disorder or disease.
Claim clarification is required.  


Alternatively, if applicant intends for the claim scope to recite a patient having a combination of recited metabolic diseases or disorders, examiner recommends that applicant amend the claims to recite amend the claims to include (i), (ii), etc. to clearly identify the combinations of metabolic diseases and disorders.

Further regarding claim 29, the metes and bounds of the claim are deemed to be indefinite.  Claim 29 depends from claim 26.  Claim 26 was canceled in an amendment filed 3/3/2020.

The metes and bounds of claim 34 deemed to be indefinite. The claim recites “wherein the patient has more than one metabolic disease or disorder selected from diabetes and NASH, NAFLD, or obesity; obesity and NASH or NAFLD; diabetes, NASH, and obesity; diabetes, NAFLD, and obesity; or diabetes and obesity”.  It is unclear if the claims intended to encompass specific patient populations, or merely recites narrower limitations of metabolic diseases and disorders.  Claim clarification is required

Regarding claim 36, the metes and bounds of the claim are deemed to be indefinite. The claim recites:

    PNG
    media_image1.png
    114
    553
    media_image1.png
    Greyscale

The claim recites two definitions for the variable position X28.  Accordingly, the skilled artisan is not apprised of the metes and bounds of the claim and the identity of peptides that fall within and outside of the claim scope. 
Regarding claim 39, the metes and bounds of the claim are deemed to be indefinite. The claim recites:

    PNG
    media_image2.png
    111
    549
    media_image2.png
    Greyscale

The claim recites two definitions for the variable position X28.  Accordingly, the skilled artisan is not apprised of the metes and bounds of the claim and the identity of peptides that fall within and outside of the claim scope. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-24, 29-32, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for diabetes and obesity, does not reasonably provide enablement for all forms of metabolic diseases or disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  This is a new rejection.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
Breadth of claims.  Claim 1 recites GCG/GLP-1 receptor co-agonist peptide of peptide formula SEQ ID NO:123.  Claim 15 recites composition comprising one or more peptides of claim 1 and a pharmaceutically acceptable carrier. 
Claims 16 recites a method for treating a patient for a metabolic disease or disorder comprising administering the patient an effective amount of any one or more of the GCG/GLP-1 receptor co-agonist peptides of claim 1 to treat the metabolic disease or disorder in the patient.
Claim 21 recites method for treating a patient for a metabolic disease or disorder comprising administering the patient an effective amount of the composition of claim 15 to treat the metabolic disease or disorder in the patient.
Claim 30 recites a method for treating a metabolic disease or disorder in a patient or individual comprising: administering to the patient or individual an effective amount of a composition comprising a co-agonist peptide agonist of claim 1 and administering to the patient or individual an effective amount of a composition comprising an insulin or insulin analog to treat the metabolic disease or disorder in the patient or individual.

(b) Scope of the diseases covered.  The specification does not expressly define metabolic disease or disorder.  The specification states the metabolic disorders can include obesity, metabolic syndrome or syndrome X, type II diabetes, complications of diabetes, hypertension, dyslipidemias, cardiovascular disease, gallstones, osteoarthritis, and certain types of cancer (p. 42, l. 32 - p. 43, l. 4). 
(2)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
(3) Direction or Guidance:  That provided is very limited.  The specification provides routes of administration and various forms of compositions comprising the claimed peptides (pp. 48-50).  Example 1 teaches synthesis of peptides in table 1 (SEQ ID NOs: 1-122).  Example 2 teaches synthesis of a peptide of SEQ ID NO:110.  Example 3 (pp. 59-64) the results of glucagon and GLP-1 receptor binding assays.  Example 3 (p. 64) teaches a decrease in body weight and a decrease in blood glucose levels in diet-induced obese mice.
specific direction or guidance regarding a regimen or dosage effective to specifically treat all of the diseases that fall within the instant claim scope.
Examiner explicitly notes that the specification does not provide any guidance regarding a treatment of nonalcoholic fatty liver disease (NAFLD) or nonalcoholic steatohepatitis (NASH) (e.g., specific peptides, dosage amounts, or treatment regimen).
(4) State of the Prior Art:  
Metabolic disease (Encyclopedia Britannica, accessed 2/12/2020 at URL: britannica.com/science/metabolic-disease; pp. 1-17 (2019)) defines a metabolic disease as any of the diseases or disorders that disrupt normal metabolism, the process of converting food to energy on a cellular level. Thousands of enzymes participating in numerous interdependent metabolic pathways carry out this process (p. 1). Metabolic diseases affect the ability of the cell to perform critical biochemical reactions that involve the processing or transport of proteins (amino acids), carbohydrates (sugars and starches), or lipids (fatty acids).  Id.  Metabolic diseases are typically hereditary, yet most persons affected by them may appear healthy for days, months, or even years. The onset of symptoms usually occurs when the body’s metabolism comes under stress—for example, after prolonged fasting or during a febrile illness. For some metabolic disorders, it is possible to obtain prenatal diagnostic screening.  Id.  
Food is broken down in a series of steps by cellular enzymes (proteins that catalyze the conversion of compounds called substrates) into products with a different biochemical structure. These products then become the substrate for the next enzyme in a metabolic pathway (p. 2).  If an enzyme is missing or has diminished activity, the Id.  Low activity of an enzyme may result in the subsequent accumulation of the enzyme’s substrate, which may be toxic at high levels. In addition, minor metabolic pathways that usually lie dormant may be activated when a substrate accumulates, possibly forming atypical, potentially toxic products. Each cell in the body contains thousands of metabolic pathways.  Id.  
Metabolic disorders can include, but are not limited to, disorders of amino acid metabolism, urea cycle defects, amino acid transport disorders, organic acidemias, disorders of carbohydrate metabolism, disorders of lipid metabolism, mitochondrial disorders, lysosomal storage disorders, peroxisomal disorders, purine and pyrimidine disorders, porphyrias (pp. 5-16). 
Cornier et al. (Endo. Rev. 29:777-822 (2008)) is a review article discussing metabolic syndrome.  Metabolic syndrome (MetS) is a clustering of components that reflect over-nutrition, sedentary lifestyles, and resultant excess adiposity. The MetS includes the clustering of abdominal obesity, insulin resistance, dyslipidemia, and elevated blood pressure and is associated with other comorbidities including the prothrombotic state, proinflammatory state, nonalcoholic fatty liver disease, and reproductive disorders (abstract).  MetS is not a single disease.  Id.  Treatment of MetS involves lifestyle modification (diet, exercise) and treatment for underlying/associated conditions, e.g., diabetes, weight loss, high blood pressure, dyslipidemia, (pp. 797-803).
 (6) Skill of those in the art:   
The relative skill of those in the art is high.

MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims  12, 13, and 40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 12 and 13 depend from claim 1, which recites a peptide formula of SEQ ID NO:123 as follows:

    PNG
    media_image3.png
    83
    583
    media_image3.png
    Greyscale

 wherein X10 and X16 are defined as follows: 

    PNG
    media_image4.png
    54
    572
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    36
    196
    media_image5.png
    Greyscale

Examiner further notes that positions X11-X12 are Ser-Leu.
Claims 12 and 13 recite a Markush group of peptides are deemed to encompass peptides that are broader in scope than peptides of SEQ ID NO:123.  Please refer to the Sequence Listing which defines the amino acid sequence for the identified SEQ ID NOs.
SEQ ID NOs: 1-5, 9-58, 64-84, 86-104 have Ser-Lys NOT Ser-Leu at positions X11-X12.  SEQ ID NO:85 includes Ser-Glu NOT Ser-Leu at positions X11-X12.
SEQ ID NO:20 includes for position X16:
<221>  misc_feature
<222>  (16)..(16)
<223>  Xaa can be any naturally occurring amino acid

SEQ ID NO:24 includes for position X10:
<221>  misc_feature
<222>  (10)..(10)
<223>  Xaa can be any naturally occurring amino acid

SEQ ID NO:44 includes for position X10:
<221>  misc_feature
<222>  (10)..(10)
<223>  Xaa can be any naturally occurring amino acid

SEQ ID NO:48 includes for position X20:
<221>  misc_feature

<223>  Xaa can be any naturally occurring amino acid


Claim 40 depends from claim 37 which recites a peptide formula of SEQ ID NO:108 wherein X2 and X16 are defined as follows: 

    PNG
    media_image6.png
    28
    500
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    31
    424
    media_image7.png
    Greyscale

Claim 40 recites a Markush group of peptides are deemed to encompass peptides that are broader in scope than peptides of SEQ ID NO:108.  Please refer to the Sequence Listing which defines the amino acid sequence for the identified SEQ ID NOs.
SEQ ID NOs:59-62  include for position X16:
<221>  misc_feature
<222>  (16)..(16)
<223>  Xaa can be any naturally occurring amino acid

SEQ ID NO:63 includes for position X2:
<221>  misc_feature
<222>  (2)..(2)
<223>  Xaa can be any naturally occurring amino acid

With respect to SEQ ID NOs:7 and 8, X16 is Aib.  Aib was deleted for X16 in the amendment filed 1/26/2022.  Thus, SEQ ID NOs:7 and 8 are broader in scope than instant SEQ ID NO:108 (claim 40).



Examiner cautions Applicant amending the claims in a manner which would introduce new matter.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palani et al. (WO 2017/074798- published 5/4/2017- previously cited).  This is a new rejection.
Examiner refers applicant to the above denial of priority to the provisional application.  The earliest filing date for the instant application is deemed to be the filing date of PCT/US2018/052124, filed 9/21/2018.  Instant SEQ ID NO:113 first appeared in the parent PCT application.
Examiner further notes the above 112d rejection in which SEQ ID NO:113 does not properly depend from claim 1, which recites SEQ ID NO:123 (requiring X11-X12 as Ser-Leu).
Regarding claim 12, Palani et al. teach the peptide

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 
X2 is Aib, position X27 is L-methionine sulphone, and , position X28 is pAF conjugated to PEG2PEG2-gamma Glu-C18-OH.  This peptide has 100% identity with the instant SEQ ID NO:113 which is recited in claim 12.  Accordingly, limitations of claim 12 are satisfied.

Claims 37 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palani et al. (WO 2017/074798- published 5/4/2017- previously cited).  This is a new rejection.
Examiner refers applicant to the above denial of priority to the provisional application.  The earliest filing date for the instant application is deemed to be the filing date of PCT/US2018/052124, filed 9/21/2018.  SEQ ID NOs: 108 first appeared in the PCT application filed 9/21/2018
Regarding claims 40, Palani et al. teach the peptides, including but not limited to,

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

which have identity with instant SEQ ID NOs: 109, and 111-119, respectively.  The peptides fall within the claim scope of the peptide formula of instant SEQ ID NO:108.
Examiner further notes that the peptide sequences, including but not limited to, SEQ ID NOs: 2, 18, and 27 of Palani et al. also fall within the claim scope of the peptide formula of instant SEQ ID NO:108.  See Table 1 of Palani et al.
	Accordingly, limitations of claim 37 are satisfied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palani et al. (WO 2017/074798- published 5/4/2017- previously cited).  This is a new rejection.
Examiner refers applicant to the above denial of priority to the provisional application.  The earliest filing date for the instant application is deemed to be the filing date of PCT/US2018/052124, filed 9/21/2018.  SEQ ID NO: 108 first appeared in the PCT application filed 9/21/2018.
Palani et al. teach long-acting co-agonists of the glucagon and GLP-1 receptors (abstract).  Specific peptides include SEQ ID NOs: 11 and 12:

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
wherein X is Aib.  
Instant SEQ ID NO:6 of claim 40 has the following sequence:

    PNG
    media_image19.png
    29
    653
    media_image19.png
    Greyscale
wherein U is Aib.  The only difference between SEQ ID NO:12 of Palani et al and instant SEQ ID NO:6 is C16 [Wingdings font/0xE0] C20 alkyl chain length. 
Instant SEQ ID NOs:7 and 8 of claim 40 have the following sequence:

    PNG
    media_image20.png
    111
    654
    media_image20.png
    Greyscale

2PEG2PEG2PEG2-γE-C16-OH [Wingdings font/0xE0] PEG2PEG2-γE-C20-OH (shorter PEG chain and C16 [Wingdings font/0xE0]C20 alkyl chain).  Palani et al. teach that the fatty diacid comprises a C14, C15, C16, C17, C18, C19, or C20 fatty diacid (e.g., p. 5, ll. 5-6).  Palani et al. further teach that the co-agonist peptide comprises the fatty diacid conjugated to the Lys or pAF via a PEG2PEG2-gamma-Glu (PEG2PEG2-γE) linker (e.g., p. 5, ll. 9-11).
	It would been obvious to one of skill the art to obtain a co-agonist peptide of the glucagon and GLP-1 receptor based on the teachings of Palani et al.  the reference explicitly taught SEQ ID NO:11 had the same amino acid sequence as instant SEQ ID NOs: 7 and 8.  SEQ ID NO:12 of Palani et al has the same amino acid sequence as instant SEQ ID NO:6.  The skilled artisan would merely have needed to modify the side chain linker PEG linker and fatty diacid.  The skilled artisan would’ve had a reasonable expectation of success because Palani et al explicitly taught that the fatty diacids included C16 and C20, and that the PEG linker included PEG2PEG2-γE.  
	Accordingly, instant SEQ ID NOs:6-8 of claim 40 are rendered obvious.
Claims 37 and 40 are obvious in view the teachings of Palani et al.

Claims 1, 3-6, 14-24, and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi et al. (U.S. 2016/0114000), and further in view of Palani et al. (WO 2017/074798- published 5/4/2017- previously cited).  This is a new rejection.
Examiner refers applicant to the above denial of priority to the provisional application.  The earliest filing date for the instant application is deemed to be the filing 
Bianchi et al. teach co-agonist peptides of the glucagon and GLP-1 receptors.  The peptides can be used to treat metabolic disorders such as diabetes, non-alcoholic fatty liver disease (NAFLD), non-alcoholic steatohepatitis (NASH), and obesity (abstract).  The peptides have the formula of 
HX2QGTX6TSDX10SX12YLX15X16RX18AQDFVQWLX27DT (SEQ ID NO:20) wherein


X2 is D-serine or α-aminoisobutyric acid (Aib),; X6 is L-phenylalanine,; X10 is L-lysine or para-aminomethyl phenylalanine (pAF); X12 is L-lysine or L-leucine; X15 is L-aspartic acid; X16 is L-alanine, Aib, L-glutamic acid; X18 is L-alanine; X27 is L-leucine, or methionine sulfone; the amino acid at position 10 is conjugated to a palmitoyl group [reads on Lys or pAF at X10 conjugated to a fatty acid] by either a gamma-glutamic acid (γE) spacer or a gamma-glutamic acid-gamma-glutamic acid dipeptide (γEγE) spacer; and, the peptide optionally includes a protecting group that, if present, is joined to the C-terminal carboxy group of the peptide (claim 103).  The C-terminus has an optional amide (-NH2) group or ester group (para. [0049]).  Specific peptides include SEQ ID NOs: 16 and 32 which have the following sequences:

    PNG
    media_image21.png
    409
    503
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    404
    505
    media_image22.png
    Greyscale

	Bianchi et al. do not expressly teach that the palmitoyl group at X10 is a fatty diacid.
	Palani et al. teach long-acting co-agonists of the glucagon and GLP-1 receptors (abstract).  Palani et al. teach a  peptide comprising the formula (SEQ ID NO: 51) HX2QGTFTSDX10SKYLDX16RAAQDFVQWLX27X28TX30-NH2 (SEQ ID NO:51) wherein X2 is aminoisobutyric acid (aib) or D-Ser; X10 is Lys conjugated to a C16 or C18 or C20 fatty diacid or p-aminomethyl-L-phenylalanine (pAF) conjugated to a C16 or C18 or C20 fatty diacid; X16 is aib, Ala, or Glu; X27 is L-Met sulphone or Leucine; X28 is Asp; and X30 is absent.  Palani et al. teach that co-agonist peptides can be used in the treatment of metabolic diseases or disorders, such as but not limited to, diabetes (e.g., type 1 diabetes, Type 2 diabetes, or gestational diabetes), non-alcoholic fatty liver disease (NAFLD), non-alcoholic steatohepatitis (NASH), and/or obesity (p. 5, ll. 11-15).
It would have been obvious to one of ordinary skill the art to modify the palmitoyl group at X10 of the co-agonist GLP-1/GCG receptor peptides of Bianchi et al. with a C16 or C18 or C20 fatty diacid at position X10, as taught by Palani et al to obtain a 
    PNG
    media_image3.png
    83
    583
    media_image3.png
    Greyscale

wherein X2 is D-Ser or Aib; X6 is Phe, X9 is Asp; X10 is Lys or para-aminomethyl phenylalanine (pAF); X12 is Leu; X15 is Asp; X16 is Ala, Aib, Glu; X18 is Ala; X20 is Gln, X21 is Asp; X24 is Gln; X25 is Trp; X27 is Leu, or methionine sulfone; X28 is Asp; the amino acid at position 10 is conjugated to a C16 or C18 or C20 fatty diacid by either a gamma-glutamic acid (γE) spacer or a gamma-glutamic acid-gamma-glutamic acid dipeptide (γEγE) spacer, and there is an amide group at the C-terminus.  The skilled artisan would have known from both references that the peptides are taught by both references as being co-agonist GLP-1/GCG receptor peptides and useful in treating metabolic diseases or disorders.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06.
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. See also In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious.”). In this case, Bianchi et al. taught a palmitoyl group (C16 fatty acid) conjugated to Lys or pAF at X10 and Palani et al taught a C16 or C18 or C20 fatty diacid conjugated to Lys or pAF at X10. The motivation to modify Bianchi et al can be found in the common knowledge of the art and common sense of its skilled practitioners.  Moreover, the skilled artisan would’ve had a reasonable expectation of success because both references taught the peptides as having the same receptor activity and utility in disease treatment.
Accordingly, claim 1 is rendered obvious. 
 	Regarding claims 3 and 6, Palani et al taught a C16 or C18 or C20 fatty diacid conjugated to Lys or pAF at X10.  Regarding claim 4, the fatty acid is conjugated to the peptide via a gamma-Glu linker (Bianchi et al. e.g., paras. [0019]-[0020], [0032]-[0035], [0061]-[0062]).  Regarding claim 5, Palani et al teach the peptide or co-agonist peptide comprises the fatty diacid conjugated to the Lys or pAF via a PEG2PEG2-gamma-Glu 2 is 8-amino-3,6-dioxaoctanoic acid (p. 15, ll. 13-15).  Regarding claim 14, Bianchi et al. teach that the peptide has agonist activity at the glucagon-like peptide 1 (GLP-1) receptor and the glucagon (GCG) receptor (para. [0003]).  Regarding claim 15, Bianchi et al. teach compositions comprising the peptides and a pharmaceutically acceptable carrier (claim 107; paras. [0028]-[0037], [0105]-[0107], [0158]-[0198]).  Regarding claims 16 and 17, Bianchi et al. teach a method for treating a patient for metabolic disease comprising administering an effective amount of a peptide to treat the patient wherein the metabolic disease comprises diabetes, non-alcoholic fatty liver disease (NAFLD), non-alcoholic steatohepatitis (NASH), or obesity (e.g., claims 113 and 114; paras. [0040]-[0041], [0105]-[0109]).  Regarding claim 18, the diabetes can comprise type I diabetes, type II diabetes, or gestational diabetes (e.g., claim 115; para. [0042]).  Regarding claims 19 and 20, the patient has more than one metabolic disease, for example, diabetes and NASH, NAFLD, or obesity; obesity and NASH or NAFLD; diabetes, NASH, and obesity; diabetes, NAFLD, and obesity; or diabetes and obesity (e.g., para. [0048]).  Regarding claims 21-24, Bianchi et al. teach a method for treating a patient or individual for a metabolic disease comprising administering the patient or individual an effective amount of the composition comprising the peptide to treat the metabolic disease in the patient or individual (e.g., claims 107, 116-118; paras. [0028]-[0041], [0105]-[0109], [0158]-[0198]).  Regarding claim 31, the insulin analog comprises insulin detemir, insulin glargine, insulin levemir, insulin glulisine, or insulin lispro (e.g., claim 121).  Regarding claims 32 and 33, the metabolic disease can be diabetes (Type I diabetes, Type II diabetes, or gestational diabetes), non-alcoholic fatty liver disease (NAFLD), non-alcoholic steatohepatitis 
	Accordingly, claims 1, 3-5, 14-24, and 30-34 are anticipated by Bianchi et al.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi et al. (U.S. 2016/0114000), and further in view of Palani et al. (WO 2017/074798- published 5/4/2017- previously cited).  This is a new rejection.
Examiner refers applicant to the above denial of priority to the provisional application.  The earliest filing date for the instant application is deemed to be the filing date of PCT/US2018/052124, filed 9/21/2018.  SEQ ID NO:124 first appeared in the PCT application filed 9/21/2018.
The teachings of Bianchi et al. and Bianchi et al. are set forth above.
It would have been obvious to one of ordinary skill the art to modify the palmitoyl group at X10 of the co-agonist GLP-1/GCG receptor peptides of Bianchi et al. with a C16 or C18 or C20 fatty diacid at position X10, as taught by Palani et al to obtain a peptide of formula of SEQ ID NO:124 
    PNG
    media_image23.png
    62
    567
    media_image23.png
    Greyscale

wherein X2 is D-Ser or Aib; X6 is Phe, X9 is Asp; X10 is Lys or para-aminomethyl phenylalanine (pAF); X12 is Leu; X15 is Asp; X16 is Ala, Aib, Glu; X18 is Ala; X20 is Gln, X21 is Asp; X24 is Gln; X25 is Trp; X27 is Leu, or methionine sulfone; X28 is Asp; the prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06.
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. See also In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious.”). In this case, Bianchi et al. taught a palmitoyl group (C16 fatty acid) conjugated to Lys or pAF at X10 and Palani et al taught a C16 or C18 or C20 fatty diacid conjugated to Lys or pAF at X10. The motivation to modify Bianchi et al can be found in the common knowledge of the art and common sense of its skilled practitioners.  Moreover, the skilled artisan would’ve had a reasonable expectation of success because both references taught the peptides as having the same receptor activity and utility in disease treatment.
Accordingly, claim 35 is rendered obvious. 
 	
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi et al. (U.S. 2016/0114000), and further in view of Palani et al. (WO 2017/074798- published 5/4/2017- previously cited).  This is a new rejection.  Examiner expressly notes that the instant reference does not refer to peptides of Table 1 of Palani et al., which is cited in the proviso limitation of claim 36. 
Examiner refers applicant to the above denial of priority to the provisional application.  The earliest filing date for the instant application is deemed to be the filing date of PCT/US2018/052124, filed 9/21/2018.  SEQ ID NO:124 first appeared in the PCT application filed 9/21/2018.
The teachings of Bianchi et al. and Bianchi et al. are set forth above.
C16 or C18 or C20 fatty diacid at position X10, as taught by Palani et al to obtain a peptide of formula of SEQ ID NO:125 
    PNG
    media_image24.png
    72
    573
    media_image24.png
    Greyscale

wherein X2 is D-Ser or Aib; X6 is Phe, X9 is Asp; X10 is Lys or para-aminomethyl phenylalanine (pAF); X12 is Leu; X15 is Asp; X16 is Ala, Aib, Glu; X18 is Ala; X20 is Gln, X21 is Asp; X24 is Gln; X25 is Trp; X27 is Leu, or methionine sulfone; X28 is Asp; the amino acid at position 10 is conjugated to a C16 or C18 or C20 fatty diacid by either a gamma-glutamic acid (γE) spacer or a gamma-glutamic acid-gamma-glutamic acid dipeptide (γEγE) spacer, and there is an amide group at the C-terminus.  The skilled artisan would have known from both references that the peptides are taught by both references as being co-agonist GLP-1/GCG receptor peptides and useful in treating metabolic diseases or disorders.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06.
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. See also In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious.”). In this case, Bianchi et al. taught a palmitoyl group (C16 fatty acid) conjugated to Lys or pAF at X10 and Palani et al taught a C16 or C18 or C20 fatty diacid conjugated to Lys or pAF at X10. The motivation to modify Bianchi et al can be found in the common knowledge of the art and common sense of its skilled practitioners.  Moreover, the skilled artisan would’ve had a reasonable expectation of success because both references taught the peptides as having the same receptor activity and utility in disease treatment.
Accordingly, claim 36 is rendered obvious. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, and 10 of U.S. Patent No. 10,793,615 (hereinafter “the ‘615 patent).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. This is a new rejection necessitated by the amendment filed 1/26/2022. 
2QGTFTSX9X10SX12YX14DX16RAAX20X21X22VX24WLX27X28TX30-NH2  wherein X2 is aminoisobutyric acid (aib); X9 is Asp; X10 is Tyr; X12 is Lys; X14 is Leu; X16 is aib, Ala, or Glu; X20 is Lys is conjugated to a fatty diacid, pAF conjugated to a fatty diacid or Gln; X21 is Lys conjugated to a fatty diacid, pAF conjugated to a fatty diacid, Asp, or alpha-MD; X22 is Phe or alpha-Methyl-L-phenylalanine (alpha-MF); X24 is Gln (1S,2S)-Fmoc-2-aminocyclopentane carboxylic acid (βc), Lys conjugated to a fatty diacid or pAF conjugated to a fatty diacid; X27 is L-Met sulphone or Leucine; X28 is Asp, alpha-MD, Lys, Ala, Lys conjugated to a fatty diacid, or pAF conjugated to a fatty diacid; and X30 is absent; with the proviso that for each peptide, only one of X10, x12, x20, X21, X24, or X28 is conjugated to a fatty diacid.  Claims 2-4 and 9 of the ‘615 application recite fatty diacids, gamma glu linkers, and residue positions for fatty diacid conjugation (e.g., X24 is pAF or lysine).  Claim 10 of the ‘615 patent recites a composition comprising one or more peptides and a pharmaceutically acceptable carrier.
The instant claims are drawn to a GCG/GLP-1 receptor co-agonists peptide of the peptide formula of SEQ ID NO:108. The peptide has the following sequence:  HX2QGTFX7SX9X10SX12X13X14X15X16X17AAX19X20X21X22X23X24X25LX27X28X29 or a pharmaceutically acceptable salt or counterion thereof, wherein X2 is alpha-aminoisobutyric acid (aib), D-Ser, or alpha-Methyl-L-Serine (αMS); X7 is Thr, Phe or Leu; X9 is Asp or Glu; X10 is Tyr, norleucine (Nle) conjugated to a fatty acid, p-aminomethyl-L-phenylalanine (pAF) conjugated to a fatty diacid, Lys conjugated to a fatty acid provided that the amino acid at position 20 or 24 is a Lys conjugated to a fatty diacid, or p-aminomethyl-L-phenylalanine (pAF) conjugated to a fatty acid provided that X12 is Lys, or Glu; X13  is Tyr, Leu, or Lys; X14 is Leu, or Asp; X15 is Asp, Glu, alpha-Methyl-L-Aspartic acid (αMD), or alpha-aminoisobutyric acid (aib); X16 is Ala, Glu, Ser, Arg, or Lys; X17 is Arg, Lys, Leu, or Ala; X19 is Ala, or Gln; X20 is Gln, Lys, Lys conjugated to a fatty diacid, p-aminomethyl-L-phenylalanine (pAF) conjugated to a fatty diacid, or norleucine (Nle) conjugated to a fatty diacid; X21 is Asp, Phe, Glu, alpha-Methyl-L-Aspartic acid (αMD), Lys conjugated to a fatty diacid, or pAF conjugated to a fatty diacid; X22 is Phe, Val, or alpha-methyl-L-phenylalanine (αMF); X23 is Val, or Gln; X.sup.24 is Gln, Glu, Lys conjugated to a fatty diacid, or pAF conjugated to a fatty diacid; X25 is Trp, or alpha-methyl-L-tryptophan (αMW); X27 is L-methionine sulphone (2), or Leu; X28 is Asp, alpha-Methyl-L-Aspartic acid (αMD), alpha-aminoisobutyric acid (aib), Ala, Lys, Gln, Glu, γ-glutamic acid (γE), Lys conjugated to a fatty diacid, or pAF conjugated to a fatty diacid; and X29 is Thr-OH, Thr-NH2, or Thr(Lys-γ-glutamic acid)NH2; with the proviso that for each co-agonist peptide, only one or two of X10, X20, X21, X24, or X28 are conjugated to a fatty diacid.  Claim 37 recites SEQ ID NOs:6-8, 46, 59-63, and 120-122.
Claims 1-4, 9, and 10 of the ‘615 patent are deemed to anticipate instant claims 37 and 40.  The identified amino acid positions of claim 1 of the ‘615 patent overlap with a peptide of SEQ ID NO:108.  One of ordinary skill in the art practicing/preparing a peptide of the ‘615 patent would arrive at the instantly claimed peptides and compositions. 

Claims 37 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 26 of copending Application No. This is a new rejection necessitated by the amendment filed 1/26/2022.
Claim 10 of the ‘921 application is drawn to a peptide comprising the formula (SEQ ID NO: 51) HX2QGTFTSDX10SKYLDX16RAAQDFVQWLX27X28TX30-NH2 wherein X2 is aminoisobutyric acid (aib) or D-ser; X10 is Lys conjugated to a C16 or C18 or C20 fatty diacid or p-aminomethyl-L-phenylalanine (pAF) conjugated to a C16 or C18 or C20 fatty diacid; X16 is aib, Ala, or Glu; X27 is L-Met sulphone or Leucine; X28 is Asp, Lys, or Ala; and X30 is absent.
Claim 26 of the ‘921 application is drawn to a peptide comprising the formula (SEQ ID NO: 80) HX2QGTFTSDYSKYLDX16RAAX20X21FVX24X25LX27X.28T-NH2 wherein X2 is aminoisobutyric acid (aib) or alpha-Methyl-L-Serine (alpha-MS); X16 is aib or Ala; X20 is Gln or Lys conjugated to a C16, C17, C18, C19, or C20 fatty diacid; X21 is Asp or Lys conjugated to a C16, C17, C18, C19, or C20 fatty diacid or p-aminomethyl-L-phenylalanine (pAF) conjugated to a C16, C17, C18, C19, or C20 fatty diacid; X24 is Gln or Lys conjugated to a C16, C17, C18, C19, or C20 fatty diacid; X25 is Trp or alpha-Methyl-L-Tryptophan (alpha-MW); X27 is L-Met sulphone or Leucine; and X28 is Asp or alpha-Methyl-L-Aspartic acid (alpha-MD) or p-aminomethyl-L-phenylalanine (pAF) conjugated to a C16, C17, C18, C19, or C20 fatty diacid, with the proviso that one of X20, X21, or X28 is conjugated to the C16, C17, C18, C19, or C20 fatty diacid.
Peptide of formulas SEQ ID NOs:51 and 80 of the ‘921applicaton have overlapping amino acid positions with instant SEQ ID NO:108.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art to claims 7-10 is Bianchi et al. (U.S. 2016/0114000), the teachings of which are discussed above.  Bianchi et al. do not teach or suggest fatty diacids conjugated to the amino acid positions recited in claims 7-10.  Accordingly, the claims appear to be free the prior art.

Conclusion
No claims are allowed.
Claims 1-24 and 29-40 are pending.  
Claims 1, 3-6, 12-24, and 29-37, 39, and 40 are rejected.  Claims 2, 7-11, and 38 are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654